Case 7:18-cv-00160-LSC Document 75-1 Filed 02/11/19 Page 1 of 3            FILED
                                                                  2019 Feb-11 PM 05:43
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




EXHIBIT A




                                                             App. 001
       Case 7:18-cv-00160-LSC Document 75-1 Filed 02/11/19 Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

KIMBERLY and JOHN STAPLES,                   §
                                             §
     Plaintiffs,                             §
                                             §
v.                                           §       Case No. 7:18-cv-00160-LSC
                                             §
H. WALKER ENTERPRISES, LLC,                  §
RENAISSANCE MAN FOOD                         §
SERVICES, LLC, and                           §
SIMMONS,                                     §
                                             §
      Defendants.                            §

        DECLARATION OF TALLEY R. PARKER IN SUPPORT OF
          DEFENDANT SIMMONS PREPARED FOODS, INC.’S
              MOTION FOR SUMMARY JUDGMENT

      1.     My name is Talley R. Parker. I am over 21 years of age and am fully

competent to make this declaration. I have personal knowledge of all facts recited

herein and state that such facts are true and correct.

      2.     I am an attorney with the law firm of Jackson Lewis P.C., 500 N. Akard,

Suite 2500, Dallas Texas 75201, and I represent Defendant Simmons Prepared

Foods, Inc. (“Simmons”) in the above-referenced action. I respectfully submit this

declaration in support of Simmons’ Motion for Summary Judgment.

      3.     Attached as Exhibit 1 to Simmons’ Motion for Summary Judgment is a

true and correct copy of the oral deposition of John Staples, sworn to on November

12 and 13, 2018.

DECLARATION OF TALLEY R. PARKER IN SUPPORT OF DEFENDANT
SIMMONS PREPARED FOODS, INC.’S MOTION FOR SUMMARY JUDGMENT                   PAGE 1
                                                                           App. 002
          Case 7:18-cv-00160-LSC Document 75-1 Filed 02/11/19 Page 3 of 3




         4.       Attached as Exhibit 2 to Simmons’ Motion for Summary Judgment is a

true and correct copy of the oral deposition of Kimberly Staples, sworn to on

November 13, 2018.

         5.       Attached as Exhibit 3 to Simmons’ Motion for Summary Judgment is a

true and correct copy of the oral deposition of David Jackson, sworn to on January

14, 2019.

         6.       Attached as Exhibit 4 to Simmons’ Motion for Summary Judgment is a

true and correct copy of John Staples’ March 6, 2009 offer letter, which is Exhibit

59 to the oral deposition of John Staples.

         7.       Attached as Exhibit 5 to Simmons’ Motion for Summary Judgment is a

true and correct copy of a check representing a commission payment sent to Direct

Sales and Marketing, LLC from Renaissance Man Food Services, LLC’s bank

account.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on February 11, 2019.




                                                 _________________________
                                                 Talley R. Parker

4830-6198-9255, v. 1




DECLARATION OF TALLEY R. PARKER IN SUPPORT OF DEFENDANT
SIMMONS PREPARED FOODS, INC.’S MOTION FOR SUMMARY JUDGMENT                        PAGE 2
                                                                                App. 003
